DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The following Office Action is in response to amendments filed on 02/18/2022, Claims 1-12 and 17-27 are pending in the application. Claims 17-23 have previously been withdrawn. Claims 1-12 and 24-27 have been rejected as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 24-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites: “send…contextual performance information comprising at least a proximity of the first player to an object… and determine, based on the contextual performance information comprising at least the proximity of the first player to the object, one or more data processing algorithms for determining a plurality of performance metrics of the first player”. The specification in paragraph [220], recites: “Different algorithms also may apply under other circumstances, for example, different speed and/or distance determining algorithms may apply depending on whether the player is on ball or off ball”. However, this paragraph at  best, provides support for proximity of the first player to a game ball. The term “object” in the claim encompasses a broader scope than the game ball (or puck) in the specification. For instance, the term “object” can encompass another player, a goal post, a referee, a computer device, et cetera (note that paragraph [89] of the specification recites other players, other equipment, goal posts, etc., as examples of objects in an area). The specification, however, does not provide support for determining algorithm based on proximity of the player to any object, other than a game ball (or puck). As such, this limitation is considered new matter. Further clarification and specific citations within the specification where support for such limitation is found, is respectfully requested. Claims 2-12 and 24-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, by virtue of dependency to claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-8, 25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson et al. (US 2009/0048044 A1) in view of Curry (US 2010/0026809 A1).
Regarding claim 1, Oleson teaches a system, comprising: a sensor system (i.e. 104, 400, 4200) that monitors an athletic performance of a first player (¶ [0129], ¶ [0134], ¶ [0321], ¶ [0325], ¶ [0337]) the sensor system including at least a first sensor mounted to a set of shoes (¶ [0082], ¶ [0325]), wherein the sensor system is programmed and adapted to: send, based on a first type of activity performed by the first player, contextual performance information to an on-body receiver (portable electronic processing device, i.e. 102, 110, 300, 4101, ¶ [0062], ¶ [0068], ¶ [0076], ¶ [0091], ¶ [0095], ¶ [0132], ¶ [0327]), the contextual performance information comprising at least a proximity of the first player to an object (i.e. ball) (abstract, ¶ [0321], ¶ [0325]-[0327], ¶ [0343]); the on-body receiver, wherein the on-body receiver is programmed and adapted to: receive data collected by the sensor system (¶ [0321], ¶ [0325]-[0327]), wherein the on-body receiver includes one or more body-mounted activity sensors (¶ [0110], ¶ [0114], ¶ [0147], ¶ [0155], ¶ [0281], ¶ [0284]); and determine, based on the contextual performance information comprising at least the proximity of the first player to the object, one or more data processing algorithms for determining a plurality of performance metrics for the first player (¶ [0132]-[0146], ¶ [0148], ¶ [0321]-[0322], ¶ [0324]-[0327], ¶ [0341], ¶ [0344]); a data storage system that stores data collected by the sensor system (¶ [0178]); and an output device programmed and adapted to output perceptible athletic performance information based on data collected by the sensor system and the on-body receiver (Figs. 23, 38, 39 and 43, abstract, ¶ [0064], ¶ [0068], ¶ [0091]).
Oleson teaches the sensors can be mounted on different wearable articles such as shoes, garments, gloves, etc. (¶ [0325], ¶ [0340], ¶ [0345]). However, Oleson is silent about a set of shin guards as the wearable articles. 
Regarding claim 1, Curry teaches a system comprising a sensor (i.e. 600-604, Fig. 6) mounted to a set of shin guards (614, Fig. 6, ¶ [0056]- ¶ [0059]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Stirling’s invention wherein the sensor is mounted to a set of shin guards as taught by Curry in order to use the system in a game of soccer and to enable detection and evaluation of various impacts made on the player during the game. 

Regarding claim 2, Oleson as modified by Curry teaches wherein the output device is programmed and adapted to provide real-time activity feedback to the first player during the athletic performance (Oleson: ¶ 0327]).  
Regarding claim 3, Oleson as modified by Curry teaches wherein the on-body receiver further comprises a wrist worn device (Oleson: portable electronic processing device, i.e. 110, 210, 4101, watch, ¶ [0068]-[0069, ¶ [0091], ¶ [0284], ¶ [0327]).
Regarding claim 7, Oleson as modified by Curry teaches wherein the sensor system is further programmed and adapted to: determine a first direction of movement for the first player and initiate a first data processing algorithm based on the first direction of movement (Oleson: Figs. 4B-4C, ¶ [0133]-[0148], ¶ [0325]).  
Regarding claim 8, Oleson as modified by Curry teaches wherein the sensor system is further programmed and adapted to: detect a second direction of movement for the first player and initiate a second data processing algorithm based on the detected second direction of movement (Oleson: Figs. 4B-4C, ¶ [0133]-[0148], ¶ [0325]).  
Regarding claim 25, Oleson as modified by Curry teaches wherein the sensor system is further programmed and adapted to: initiate, based on determining that the first player is within a threshold proximity to a gameball, a first data processing algorithm for determining a first performance metric (Oleson: ¶ [0321], ¶ [0324]-[0327]). 
Regarding claim 27, Oleson teaches wherein the first performance metric comprises one of: a speed of the first player or a distance traveled by the first player (¶ [0325]-[0326]).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson in view of Curry as applied to claim 1 above, and further in view of Stirling et al. (US 2008/0214360 A1).
Oleson in view of Curry is silent about wherein the on-body receiver is programmed and adapted to: determine whether athletic activity data obtained from the on-body receiver is available, and when the athletic activity data is available: generate, based on athletic activity data obtained from the on-body receiver being available, a first set of athletic performance metrics; and when the athletic activity data is not available: receive a first set of athletic activity data obtained from the sensor system; and generate a second set of athletic performance metrics based on the first set of athletic activity data, wherein the system further comprising a processor system configured to: adjust an accuracy of one or more athletic performance metrics in the first set of athletic performance metrics based on the first set of athletic activity data.
Regarding claim 4, Stirling teaches wherein an on-body receiver (30, Figs. 1, 5-10) is programmed and adapted to: determine whether athletic activity data obtained from the on-body receiver is available (¶ [0032], ¶ [0051], ¶ [0125], ¶ [0132]), and Reply to Office Action of August 20, 2021when the athletic activity data is available: generate, based on athletic activity data obtained from the on-body receiver being available, a first set of athletic performance metrics (Figs. 1 and 7, ¶ [0050], ¶ [0070]); and when the athletic activity data is not available: receive a first set of athletic activity data obtained from a sensor system (32, Figs. 1-2 and 5, ¶ [0032]-[0034], ¶ [0051], ¶ [0062], ¶ [0066], ¶ [0072], ¶ [0106], ¶ [0116], ¶ [0125], ¶ [0132]); and generate a second set of athletic performance metrics based on the first set of athletic activity data (¶ [0032], ¶ [0051], ¶ [0062], ¶ [0116], ¶ [0125], ¶ [0132]).  
Regarding claim 5, Stirling teaches the system further comprising a processor system configured to: adjust an accuracy of one or more athletic performance metrics in the first set of athletic performance metrics based on the first set of athletic activity data (¶ [0051], ¶ [0125]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry wherein the on-body receiver is programmed and adapted to: determine whether athletic activity data obtained from the on-body receiver is available, and Reply to Office Action of August 20, 2021when the athletic activity data is available: generate, based on athletic activity data obtained from the on-body receiver being available, a first set of athletic performance metrics; and when the athletic activity data is not available: receive a first set of athletic activity data obtained from the sensor system; and generate a second set of athletic performance metrics based on the first set of athletic activity data, wherein the system further comprising a processor system configured to: adjust an accuracy of one or more athletic performance metrics in the first set of athletic performance metrics based on the first set of athletic activity data, as taught by Stirling in order to track and provide performance data to the user/trainer even when one source of data collection becomes unavailable or stops working and to provide accurate and reliable performance data/information to the user. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson in view of Curry and Stirling as applied to claims 1 and 4 above, and further in view of McNeil (US 2007/0032748 A1).
Oleson teaches a processor system (i.e. 302, 402) configured to calibrate motion monitor using, for example, received GPS signals, the received GPS signals can be used, for example, to determine a distance that a user runs or walks during a workout (¶ [0147]). Curry teaches prior to initiating operation of the system at the event, the sensors that are embedded or otherwise associated with the ball and equipment to be used during the event can be identified and made known to the system through a calibration process (¶ [0054]). Stirling teaches a processor system configured to: calibrate the angle of motion for a particular subject’s gait and mounting of the sensor unit 32 on the user’s body and (have the exercise system) calibrate its own models and programs based on parameters provided by the processing system 16 (¶ [0093], ¶ [0145]). However, Oleson in view of Curry and Stirling is silent about calibrating the one or more body mounted activity sensors based on athletic activity data collected by the sensor system.
Regarding claim 6, McNeil teaches calibrating one or more activity sensors based on data collected (¶ [0060]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry and Stirling with calibrating one or more activity sensors based on data collected as taught by McNeil in order to obtain more accurate measurements and therefore provide a player/trainer/coach more accurate information regarding the player’s performance. 
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson as modified by Curry as applied to claim 1 above, and further in view of Englert (US 2008/0088303 A1).
Although Curry teaches determining position/location of the players and the ball and displaying it, Oleson as modified by Curry is silent about wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball/ wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball.
Regarding claim 9, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball (¶ [0045]- ¶ [0049], ¶ [0053]- ¶ [0062]).  
Regarding claim 10, Englert teaches wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball (¶ [0045]- ¶ [0049], ¶ [0053]- ¶ [0062]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry wherein the output device is further programmed and adapted to: display in a first interface a graphic visualization of an amount of time the first player was within a threshold proximity to a gameball/wherein the output device is further programmed and adapted to: display in a first interface one or more locations of a game field wherein the first player was in possession of a gameball as taught by Englert in order to provide a more accurate and more convenient way of tracking and monitoring a player’s performance in a game (statistical data) and therefore enable a trainer/coach provide the necessary advice based on monitored statistical data collected.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson as modified by Curry as applied to claim 1 above, and further in view of Rose (US 2008/0207347 A1). 
Oleson teaches the on-body receiver (portable electronic processing device) can communicate with external systems and devices/remote devices (910, 1100, Figs. 9-11B). However, Oleson in view of Curry is silent about receiving from the remote device control data to adjust one or more functions of the on-body receiver. 
Regarding claims 11, Rose teaches a system comprising: a receiver unit (410) adapted to receive from a remote device (490), control data to adjust one or more functions of the receiver (¶ [0047]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry with receiving from the remote device control data to adjust one or more functions of the on-body receiver as taught by Rose in order to provide a more user friendly system for the user and enable the user or a coach to control various the function of on-body receiver when desired. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson as modified by Curry as applied to claim 1 above, and further in view of Claudel et al. (US 2008/0286733 A1).
Oleson as modified by Curry is silent about the sensor system being further programmed and adapted to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player; determine foot impact location data associated with each kick motion performed by the first player; and output to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data.  
Regarding claim 12, Claudel teaches a system comprising: a sensor system configured to: determine a plurality of foot paths corresponding to a plurality of kick motions performed by the first player (¶ [0013], via different kick categories, ¶ [0033], ¶ [0036], ¶ [0038]- ¶ [0043], ¶ [0046]- ¶ [0050], ¶ [0053], ¶ [0105], ¶ [0107]- ¶ [0108]); determine foot impact location data associated with each kick motion performed by the first player (¶ [0012]- ¶ [0013], ¶ [0031], ¶ [0058], ¶ [0095], ¶ [0098]); and output, to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data (¶ [0022]- ¶ [0027], ¶ [0029], ¶ [0079], ¶ [0094]- ¶ [0097], ¶ [0107]- ¶ [0108], ¶ [0116]- ¶ [0125], ¶ [0139]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention/sensor system in view of Curry to be programmed and adapted to: determine, by the sensor system, a plurality of foot paths corresponding to a plurality of kick motions performed by the first player, determine, by the sensor system, foot impact location data associated with each kick motion performed by the first player, and output, to a computing device, a kick type distribution for the first player based at least on the determined plurality of foot paths and the determined impact location data as taught by Claudel in order to provide for analysis of a player’s performance in a game of soccer/football and therefore, enable the user make necessary adjustments to improve upon his/her performance. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson as modified by Curry as applied to claim 1 above, and further in view of Shum (US 2007/0021269 A1).
Oleson teaches the sensor system can communicate with external systems (a computer, a web server) and devices/remote devices (¶ [0323], ¶ [0327]). However, Oleson in view of Curry is silent about receiving from the remote device control data to adjust one or more functions of one or more sensors of the sensor system. 
Regarding claim 24, Shum teaches a system comprising a sensor system comprising one or more sensors (102a-102d), the sensor system adapted to receive from a remote device (i.e. 112), control data to adjust a function of one or more sensors of the sensor system (¶ [0045]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry with receiving from the remote device control data to adjust one or more functions of one or more sensors of the sensor system as taught by Shum in order to provide a more user friendly system for the user to control various sensors using a single (remote) device. 
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oleson as modified by Curry as applied to claims 1 and 25 above and further in view of Aman (WO 2008/033338 A2 (previously provided)) .
Oleson in view of Curry is silent about initiate, based on determining that the first player is not within the threshold proximity to the gameball, a second data processing algorithm for determining the first performance metric.  
Regarding claim 26, Aman teaches a system in which based on determining a player being within a threshold proximity to a gameball/puck, the speed of the player/team or distance traveled by the player/team is determined, and based on determining a player not being within a threshold proximity to a gameball/puck, the speed of the player/team or distance traveled by the player/team is also determined (Fig. 13, pg. 19, line 15 – pg. 20 line 26, pg. 21 lines 14-21, pg. 27 lines 29-41, since the distance traveled and speed can be broken into separate totals for “while in possession” vs. “while not in possession”, different algorithm is considered to have been used to calculate such speed/distance values “while in possession” vs. “while not in possession”).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Oleson’s invention in view of Curry such that the sensor system is programmed and adapted to initiate, based on determining that the first player is not within the threshold proximity to the gameball, a second data processing algorithm for determining the first performance metric as taught by Aman in order to use the system during an sporting event/game and provide more accurate statistics/measurements to the player and/or coach regarding the player’s performance to motivate the player to improve upon such performance. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 24-27 are moot in view of the new grounds of rejection. In response to applicant’s arguments regarding Stirling, Curry and Mau fail to teach the amended limitation of claim 1 reciting: “send, based on a first type of activity performed by the first player, contextual performance information to an on-body receiver, the contextual performance information comprising at least a proximity of the first player to an object…and determine, based on the contextual performance information comprising at least the proximity of the first player to the object, one or more data processing algorithms for determining a plurality of performance metrics for the first player”, the Examiner would like to mention that neither Stirling nor Curry or Mau have been used to teach such limitations, rather Oleson has been used to teach this limitation (see above for details). However, Curry still teaches other limitations of claim 1 and Stirling still teaches limitations of claims 4 and 5 (see above for details). Please note that Mau was neither used in the previous Office Action nor in this one. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784